  Case 15-38283         Doc 52     Filed 03/05/19 Entered 03/05/19 12:23:08              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-38283
         ANGELA JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/10/2015.

         2) The plan was confirmed on 04/20/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/27/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,358.49.

         10) Amount of unsecured claims discharged without payment: $91,193.04.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-38283        Doc 52        Filed 03/05/19 Entered 03/05/19 12:23:08                      Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $12,032.49
       Less amount refunded to debtor                             $152.49

NET RECEIPTS:                                                                                     $11,880.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $529.20
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,529.20

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICASH LOANS LLC               Unsecured         896.00        818.72           818.72          37.61       0.00
BERWYN MEDICAL SC                 Unsecured          70.00           NA               NA            0.00       0.00
BROTHER LOAN & FINANCE            Unsecured      1,283.00            NA               NA            0.00       0.00
BROTHER LOAN & FINANCE            Unsecured      1,283.00       1,187.33         1,187.33          54.55       0.00
CAPITAL ONE BANK USA              Unsecured      1,992.00       1,956.23         1,956.23          89.87       0.00
CHICAGO POST OFFICE EMPLOYEE C    Unsecured         158.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured         110.00        485.23           485.23          22.29       0.00
CNAC OF CHICAGO                   Secured        3,500.00            NA          4,918.00      4,918.00     314.74
CNAC OF CHICAGO                   Unsecured      1,418.00            NA               NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         274.00        476.93           476.93          21.91       0.00
Fed Loan Serv                     Unsecured      1,500.00            NA               NA            0.00       0.00
Fed Loan Serv                     Unsecured      6,000.00            NA               NA            0.00       0.00
Fed Loan Serv                     Unsecured      4,500.00            NA               NA            0.00       0.00
Fed Loan Serv                     Unsecured      1,200.00            NA               NA            0.00       0.00
Fed Loan Serv                     Unsecured      1,500.00            NA               NA            0.00       0.00
Fed Loan Serv                     Unsecured      2,000.00            NA               NA            0.00       0.00
Fed Loan Serv                     Unsecured      1,500.00            NA               NA            0.00       0.00
Fed Loan Serv                     Unsecured      4,000.00            NA               NA            0.00       0.00
Fed Loan Serv                     Unsecured      2,333.00            NA               NA            0.00       0.00
Fed Loan Serv                     Unsecured      2,000.00            NA               NA            0.00       0.00
Fed Loan Serv                     Unsecured      1,167.00            NA               NA            0.00       0.00
Fed Loan Serv                     Unsecured      4,000.00            NA               NA            0.00       0.00
Fed Loan Serv                     Unsecured      2,334.00            NA               NA            0.00       0.00
HARVARD COLLECTION SERVICE        Unsecured      6,187.00            NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         842.00        842.83           842.83          38.72       0.00
MIDLAND FUNDING                   Unsecured         343.00        343.41           343.41          15.78       0.00
NATIONAL IMAGING                  Unsecured         100.00           NA               NA            0.00       0.00
PAYDAY LOAN STORE                 Unsecured         350.00        392.81           392.81          18.05       0.00
PAYDAY LOAN STORE OF IL INC       Unsecured         350.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured          39.00         86.86            86.86           3.99       0.00
PRA RECEIVABLES MGMT              Unsecured      1,808.00       1,340.69         1,340.69          61.59       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-38283        Doc 52      Filed 03/05/19 Entered 03/05/19 12:23:08                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal        Int.
Name                               Class    Scheduled        Asserted      Allowed         Paid           Paid
SIR FINANCE                     Unsecured      1,200.00           985.38        985.38          45.27         0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured      1,894.86              NA            NA            0.00         0.00
US DEPT OF ED FEDLOAN           Unsecured      1,125.00       36,895.03     36,895.03       1,694.93          0.00
VERIZON                         Unsecured         299.00          293.79        293.79          13.50         0.00
VERIZON WIRELESS                Unsecured      1,711.00              NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00              $0.00                   $0.00
      Mortgage Arrearage                                       $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                              $4,918.00          $4,918.00                 $314.74
      All Other Secured                                        $0.00              $0.00                   $0.00
TOTAL SECURED:                                             $4,918.00          $4,918.00                 $314.74

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                $0.00                 $0.00
       Domestic Support Ongoing                                $0.00                $0.00                 $0.00
       All Other Priority                                      $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                                $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                            $46,105.24             $2,118.06                   $0.00


Disbursements:

       Expenses of Administration                               $4,529.20
       Disbursements to Creditors                               $7,350.80

TOTAL DISBURSEMENTS :                                                                          $11,880.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-38283         Doc 52      Filed 03/05/19 Entered 03/05/19 12:23:08                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
